Case: 1:15-cv-01046-SO Doc #: 314-4 Filed: 06/17/20 1 of 40. PageID #: 6806




  FORCE REVIEW
   BOARD (FRB)
    TRAINING
            Commander Brian Carney
                Bureau of Compliance
         Case: 1:15-cv-01046-SO Doc #: 314-4 Filed: 06/17/20 2 of 40. PageID #: 6807




                     HOUSEKEEPING

Ø Cell phones away and on vibrate
Ø If you have to answer a phone call quietly leave the room
Ø Use the facilities as needed
Ø Clean up any mess you make
Ø Sign in sheet
         Case: 1:15-cv-01046-SO Doc #: 314-4 Filed: 06/17/20 3 of 40. PageID #: 6808




        INTRODUCTION AND FRB
           TRAINING GOALS
Ø Overview of the FRB, it’s purpose, role and policy
Ø To gain an understanding of the expectations and outcomes of the
  FRB
Ø To be able to review a FRB Use of Force scenario, evaluate the
  scenario impartially and complete the FRB checklist.
Ø Every question has merit and may lead to better understanding
Ø This is not a debate about the policies
Ø Ask as many questions as necessary to fully understand
       Case: 1:15-cv-01046-SO Doc #: 314-4 Filed: 06/17/20 4 of 40. PageID #: 6809




 DOCUMENTS NECESSARY FOR
      FRB TRAINING
ØFRB GPO
ØFRB Checklist
ØUOF BlueTeam investigation and related reports
ØUOF GPOs if necessary
    Case: 1:15-cv-01046-SO Doc #: 314-4 Filed: 06/17/20 5 of 40. PageID #: 6810




                 OVERALL GOAL

ØTo have Board members understand the purpose
 and role of the FRB
• To have Board members feel comfortable with
  the review of the investigations, identification of
  relevant issues, and FRB voting process
    Case: 1:15-cv-01046-SO Doc #: 314-4 Filed: 06/17/20 6 of 40. PageID #: 6811




    LEARNING OBJECTIVES

ØIdentify the purpose for the Force Review Board
ØUnderstand the role and responsibilities of an
 FRB member
ØTo have students understand the FRB checklist
 and how to apply it
       Case: 1:15-cv-01046-SO Doc #: 314-4 Filed: 06/17/20 7 of 40. PageID #: 6812




         PURPOSE OF THE FRB

ØTo ensure that the Division’s investigations of use of
 force incidents are thorough, comprehensive and of
 the highest quality, and that the Division continually
 analyzes tactics, training, policies, processes, and
 procedures in order to continually improve,
 regardless of whether the application of force in any
 given incident was consistent or inconsistent with
 policy.
           Case: 1:15-cv-01046-SO Doc #: 314-4 Filed: 06/17/20 8 of 40. PageID #: 6813




                                    POLICY

Ø To serve as a quality control mechanism for UOF investigations, and to
  appraise UOF incidents from tactics, training, policy, and agency improvement
  perspectives;

Ø The will determine if a UOF is thorough and complete;

Ø There are considerations of de-escalation, supervision, equipment, tactics,
  training, policy, and best practices; to determine whether the chain of
  command has appropriately identified and taken actions to correct
  deficiencies; identify trends or patterns of deficiencies;

Ø Monitor all aspects of the Division’s use of force practices with the goal of
  continual improvement.
   Case: 1:15-cv-01046-SO Doc #: 314-4 Filed: 06/17/20 9 of 40. PageID #: 6814




COMPOSITION OF THE BOARD

  Ø The Chief of Police or his or her designee, who shall serve as Chair
    of the FRB
  Ø BOC Commander
  Ø IA Superintendent
  Ø A supervisor from the training section
  Ø OPS Administrator;
  Ø A supervisor from each District serving a minimum term of 12
    months, when any involved officer(s) are assigned to their District.
  Ø The Data Analysis and Collection Coordinator (DACC). The DACC
    shall serve as a non-voting advisory member of the FRB.
   Case: 1:15-cv-01046-SO Doc #: 314-4 Filed: 06/17/20 10 of 40. PageID #: 6815




    FREQUENCY OF BOARD
        MEETINGS
ØThe FRB shall convene quarterly.
ØAs necessitated by submitted investigations, the
 Chair may schedule special meetings more
 frequently.
            Case: 1:15-cv-01046-SO Doc #: 314-4 Filed: 06/17/20 11 of 40. PageID #: 6816




  CASES REVIEWED BY THE FRB

Ø .      The DACC shall provide the BOC Commander with a list of investigations, pulled
  from the use of force tracking software, completed since the prior FRB meeting. The
  following investigations shall be provided for review by the FRB members two weeks
  prior to a scheduled FRB meeting:
           Ø All FIT investigations
           Ø All Level 2 investigations with a finding of force related misconduct
           Ø A random sample of all Level 2 force in which there was no finding of force-related misconduct.
             The sample will consist of 10 percent of all such Level 2 investigations or five such Level 2
             investigations per meeting, whichever is greater. The DACC will specify the method for selecting a
             random sample of completed investigations of force incidents and will memorialize that method for
             the FRB.

Ø The BOC Commander will provide members a complete copy of investigations to be
  reviewed during a FRB meeting 2 weeks prior to the meeting.
Ø The FRB shall conduct comprehensive and reliable reviews of investigations within 90
  days of receipt by the FRB. An investigation is considered received by the FRB when that
  investigation has been forwarded to the BOC Commander.
        Case: 1:15-cv-01046-SO Doc #: 314-4 Filed: 06/17/20 12 of 40. PageID #: 6817




 RESPONSIBILITIES OF THE FRB
         MEMBERS
Ø Serve a minimum of 12 months
Ø Notify the BOC Commander if unable to attend
Ø Complete the initial training
Ø Receive training annually relevant to their role
        Case: 1:15-cv-01046-SO Doc #: 314-4 Filed: 06/17/20 13 of 40. PageID #: 6818




 PROCEDURE FOR REVIEW AND
   ADJUDICATION OF CASES
Ø Chief of Police or designee will chair the FRB
Ø FRB will vote on all questions and approve or disapprove each
  section
Ø The lead FIT investigator will present case for FIT
  investigations
Ø A representative from the District where the force occurred for
  Level 2 UOF
        Case: 1:15-cv-01046-SO Doc #: 314-4 Filed: 06/17/20 14 of 40. PageID #: 6819




   CONSIDERATIONS FOR EACH
           REVIEW
Ø The inactions and inactions of all officers, supervisors,
  commanders and dispatchers involved in the incident.
Ø Officer’s decision-making at the time the force, including
  whether the incident raises policy concerns
Ø Circumstances leading to the UOF
Ø Tactics
Ø Information sharing and communication
Ø Adequacy of supervision
        Case: 1:15-cv-01046-SO Doc #: 314-4 Filed: 06/17/20 15 of 40. PageID #: 6820




   CONSIDERATIONS FOR EACH
      REVIEW CONTINUED
Ø Equipment
Ø Training
Ø CDP’s medical response if applicable
Ø Commendable actions
Ø FRB will review all written reports and recorded evidence
Ø FRB will assess the the integrity, comprehensiveness,
  objectivity, thoroughness and timeliness of the UOF
  investigation
        Case: 1:15-cv-01046-SO Doc #: 314-4 Filed: 06/17/20 16 of 40. PageID #: 6821




FINDINGS NOT SUPPORTED BY THE
 PREPONDERANCE OF EVIDENCE

Ø Order additional investigation to resolve inconsistencies or
  improve the investigation. Chair will forward investigation
  back to primary investigator and FRB will review it once
  returned with corrections.
Ø Document the reasons for determination that findings are not
  supported by the preponderance of evidence
         Case: 1:15-cv-01046-SO Doc #: 314-4 Filed: 06/17/20 17 of 40. PageID #: 6822




    APPROVAL OR DISAPPROVAL

Ø Separate findings of administrative approval or disapproval for
  each member in each incident
Ø Do not make determinations or recommendations about
  discipline.
Ø May recommend non-disciplinary corrective action to improve
  performance
Ø Only standing and voting members may vote
Ø Vote is made by majority (Chair will vote if split)
         Case: 1:15-cv-01046-SO Doc #: 314-4 Filed: 06/17/20 18 of 40. PageID #: 6823




                            REPORTING

Ø The FRB will use a tracking system to ensure that each of its
  recommendations have been forwarded to the appropriate Division
  personnel
Ø BOC Commander will ensure findings are documented in a report within
  15 days to the Chief
Ø BOC Commander will maintain a record of all recommendations
Ø BOC Commander shall provide the FRB of a report of the status of FRB
  recommendations quarterly
Ø At least annually, the FRB shall examine data related to UOF to detect an
  patterns, trends and training deficiencies and make recommendations for
  corrections.
        Case: 1:15-cv-01046-SO Doc #: 314-4 Filed: 06/17/20 19 of 40. PageID #: 6824




                      UOF SCENARIO

Ø BlueTeam investigation handouts and related reports
Ø Role play and proceed if we are acting as the FRB to review the
  incident. We will review the FRB checklist after everyone has
  reviewed the BlueTeam investigation, reports and viewed the
  video.
Case: 1:15-cv-01046-SO Doc #: 314-4 Filed: 06/17/20 20 of 40. PageID #: 6825




 INCIDENT 2017-239602
        Case: 1:15-cv-01046-SO Doc #: 314-4 Filed: 06/17/20 21 of 40. PageID #: 6826




                    FRB CHECKLIST

Ø FRB Checklist, BlueTeam investigation, related reports, UOF
  GPOs if necessary
Ø The Chair will guide the students through the checklist
  questions
Ø Discussion regarding policy and assessing UOF exceptions:
Ø Age, Gender, Body size, Skill Level, Relative strength, Injury or
  exhaustion (possible factor why or why not?)
Ø “What if” scenarios for discussion: Use of deadly force, officer
  injury, letting the suspect go.
         Case: 1:15-cv-01046-SO Doc #: 314-4 Filed: 06/17/20 22 of 40. PageID #: 6827




        FRB CHECKLIST PAGE #1

Ø Incident #: 2017-239602
Ø Date of Incident: 07-26-2017
Ø Involved Officers: Patrol Officer Kenneth Kirk #572
Ø Classified Level of Force: Level II
Ø Investigating Supervisor: Sergeant Andrew Harhay #9136
Ø Investigating Unit: District 4 Patrol Section
Ø Date Investigation Complete: 09-05-2017
Ø Date Follow-Up (if any) Complete: 10-01-2017
        Case: 1:15-cv-01046-SO Doc #: 314-4 Filed: 06/17/20 23 of 40. PageID #: 6828




FRB CHECKLIST PAGE #1 CONT.

Ø Date of Board: Today’s Date
Ø Board Chairman: Chief Williams
Ø Presenter: Commander Carney
Ø Incident # 2017-239602 (top right corner of every page)
Ø Questions about the FRB checklist
  Case: 1:15-cv-01046-SO Doc #: 314-4 Filed: 06/17/20 24 of 40. PageID #: 6829




FRB CHECKLIST ACCEPTABLE
        ANSWERS
 Case: 1:15-cv-01046-SO Doc #: 314-4 Filed: 06/17/20 25 of 40. PageID #: 6830




FRB PAGE #2 ACCEPTABLE
       ANSWERS
Case: 1:15-cv-01046-SO Doc #: 314-4 Filed: 06/17/20 26 of 40. PageID #: 6831
Case: 1:15-cv-01046-SO Doc #: 314-4 Filed: 06/17/20 27 of 40. PageID #: 6832
Case: 1:15-cv-01046-SO Doc #: 314-4 Filed: 06/17/20 28 of 40. PageID #: 6833
Case: 1:15-cv-01046-SO Doc #: 314-4 Filed: 06/17/20 29 of 40. PageID #: 6834
Case: 1:15-cv-01046-SO Doc #: 314-4 Filed: 06/17/20 30 of 40. PageID #: 6835
Case: 1:15-cv-01046-SO Doc #: 314-4 Filed: 06/17/20 31 of 40. PageID #: 6836
Case: 1:15-cv-01046-SO Doc #: 314-4 Filed: 06/17/20 32 of 40. PageID #: 6837
Case: 1:15-cv-01046-SO Doc #: 314-4 Filed: 06/17/20 33 of 40. PageID #: 6838
Case: 1:15-cv-01046-SO Doc #: 314-4 Filed: 06/17/20 34 of 40. PageID #: 6839
Case: 1:15-cv-01046-SO Doc #: 314-4 Filed: 06/17/20 35 of 40. PageID #: 6840
Case: 1:15-cv-01046-SO Doc #: 314-4 Filed: 06/17/20 36 of 40. PageID #: 6841
Case: 1:15-cv-01046-SO Doc #: 314-4 Filed: 06/17/20 37 of 40. PageID #: 6842
Case: 1:15-cv-01046-SO Doc #: 314-4 Filed: 06/17/20 38 of 40. PageID #: 6843
Case: 1:15-cv-01046-SO Doc #: 314-4 Filed: 06/17/20 39 of 40. PageID #: 6844
        Case: 1:15-cv-01046-SO Doc #: 314-4 Filed: 06/17/20 40 of 40. PageID #: 6845




       REVIEW AND QUESTIONS

• FRB policy questions?
• UOF incident questions?
• FRB checklist questions?
